Citation Nr: 1120171	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a blood disorder.  

2.  Entitlement to service connection for a bilateral elbow disorder secondary to a blood disorder.  

3.  Entitlement to service connection for a bilateral shoulder disorder secondary to a blood disorder.  

4.  Entitlement to service connection for a bilateral knee disorder secondary to a blood disorder.  

5.  Entitlement to service connection for a back disorder secondary to a blood disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2008, the Board denied service connection for a blood disorder, a bilateral elbow disorder secondary to a blood disorder, a bilateral shoulder disorder secondary to a blood disorder, a bilateral knee disorder secondary to a blood disorder, and a back disorder secondary to a blood disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a decision dated in September 2010, the Court set aside those denials and remanded the matter for further action by the Board.  

The September 2008 Board decision also remanded a claim for a rating in excess of 30 percent for the service-connected splenomegaly.  The examination requested by the Board was completed.  The case was returned to the Board.  In February 2010, the Board denied a rating in excess of 30 percent for splenomegaly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that his service-connected splenomegaly is the result of a blood disorder; that is, that the splenomegaly is a manifestation of a blood disorder that had its onset in service.  He further contends that the claimed blood disorder has resulted in back and bilateral elbow, shoulder and knee disorders.  In accordance with the decision of the Court, the Board remands for a medical opinion on these claims.  

In this case, the Veteran has repeatedly asserted that he has a blood disorder.  As a lay witness, the Veteran can report what he has actually seen and experienced.  38 C.F.R. § 3.159(a) (2010).  In this case, the Veteran has not described any symptoms claimed as being manifestations of a blood disorder.  The situation is compounded by the microscopic nature of blood disorders.  Such disorders are almost always diagnosed on the basis of laboratory studies.  Here, the Veteran has not identified any such studies.  This remand affords the Veteran an opportunity to participate in the development of his claim by identifying any manifestations or other information as to the claimed blood disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to describe the symptoms he feels are manifestations of a blood disorder.  

2.  The agency of original jurisdiction (AOJ) should specifically ask the Veteran to identify and provide releases for any doctor or other health care provider who has diagnosed a blood disorder.  Upon receipt of the completed releases, the AOJ should request the Veteran's complete medical records from the identified care provider.  The records should be associated with the claims file.  

3.  After the above records have been obtained and associated with the claims file, or the Veteran has reported that no health care provider has diagnosed a blood disorder, he should be scheduled for an examination to determine the nature and extent of any blood disorder he may have.  The claims folder should be made available to the examiner for review.  A complete blood count (CBC) and any other blood tests that may be indicated should be done.  The examiner should respond to the following:  

a.  Is it at least as likely as not that the Veteran has a blood disorder?  Please explain.  Also, please explain the significance of any high or low readings on the blood tests.  

b.  If the Veteran has a blood disorder, what is the correct diagnosis?  Please explain.   

c.  If the Veteran has a blood disorder, was it at least as likely as not present during his active service?  Was the splenomegaly in service at least as likely as not a manifestation of a chronic blood disorder?  Please explain.   

d.  If the Veteran has a blood disorder, is it at least as likely as not caused by or aggravated by the service-connected splenomegaly?  Please explain.   

e.  If the Veteran has a blood disorder, did it at least as likely as not cause or aggravate back, shoulder, elbow, or knee conditions?  Please explain.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  It is also referred to as a 50 percent or greater probability.  

4.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental -statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


